In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of mental illness, the mother appeals from an order of fact-finding and disposition of the Family Court, Kings County (Elkins, J.), dated December 17, 2004, which, after a fact-finding hearing, determined that she is unable to provide proper and adequate care for the subject child by reason of her mental illness, terminated her parental rights, and transferred guardianship and custody of the child to the Commissioner of the Administration for Children’s Services of the City of New York for the purpose of adoption.
Ordered that the order of fact-finding and disposition is affirmed, without costs and disbursements.
Contrary to the mother’s contention, the Family Court properly found that there was clear and convincing evidence that she is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for the subject child (see Social Services Law § 384-b [4] [c]; Matter of Karyn Katrina D., 19 AD3d 592, 592-593 [2005]; Matter of Erica D., 294 AD2d 435, 436 [2002]; Matter of Harlem Dowling-Westside Ctr. for Children & Family Servs. v Marion L.C., 264 AD2d 845 [1999]). After interviewing the mother and reviewing her medical records, a psychologist determined that the mother suffers from Schizoaffective Disorder, Depressive Type. The psychologist concluded that due to the chronic nature of the illness and the severity of the symptoms that have manifested, if the child was returned to the mother, the child would be at risk of being neglected in the present and in the foreseeable future (see Matter of Ernesto Thomas A., 5 AD3d 380, 380-381 [2004]; Matter of Winston Lloyd D., 7 AD3d 706, 707 [2004]; Matter of Erica D., supra; Matter of Pariis L., 286 *376AD2d 501, 501-502 [2001]; Matter of Denise Emily K., 154 AD2d 596, 597-598 [1989]). This evidence supported the findings of the Family Court.
The mother’s remaining contention is without merit. H. Miller, J.P., Mastro, Fisher and Lunn, JJ., concur.